mm                  VMM      mm*
     Court of Appeals, First District
           301 Fannin Street
                                                           OFF^^SJSSJfesS                          U.S.POSTAGE» PITNEY BOWES
<H   Houston, Texas 77002-2066
                                                                                                   ZIP 77002   <
                                                                 EOSE                              02 1KV   *
                                                                                                   0001372104 OCT 27 2015
                                               CASE NO. 01-15-00372-CV
                                               LU SHANNON SORGMAN
                                          »    5304-D SAINT GEORGES GREEN
                                               AUSTIN       _: _: ~
                                                                      RE T-U R N i TO   SE'N DER
                                        j'ST^toSB&ts :'£
                                    JUDGMENT


                                 Court of gppeal*
                            f trsst Mxtxitt ofMtsm
                                  NO. 01-15-00372-CV


                         LU SHANNON SORGMAN, Appellant

                                            V.


  JASON MUSICK AND STEVEN PRATER DBA CAPITAL CITY REAL ESTATE
                               INVESTMENT, Appellees

             Appeal from the County Court at Law No. 2 of Travis County.
                           (Tr. Ct. No. C-l-CV-15-002112).


       This is an appeal from the judgment signed by the court below on March 31, 2015.
Appellant, Lu Shannon Sorgman, did not timely file a brief. After being notified that this
appeal was subject to dismissal, appellant did not adequately respond.     It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed for want
of prosecution.


      The Court orders that this decision be certified below for observance.



Judgment rendered October 27, 2015.


Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and
Brown.
Opinion issued October 27, 2015




                                    In The

                             Court of iippeate
                                   For The


                         Jftr^t Bfetrtct of tEexaa

                             NO. 01-15-00372-CV



                    LU SHANNON SORGMAN, Appellant
                                      V.

   JASON MUSICK & STEVEN PRATER DBA CAPITAL CITY REAL
                     ESTATE INVESTMENT, Appellees




               On Appeal from the County Court at Law No. 2
                           Travis County, Texas
                   Trial Court Case No. C-l-CV-15-002112




                         MEMORANDUM OPINION


      Appellant, Lu Shannon Sorgman, has failed to timely file a brief. See Tex.

R. App. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief). After being notified that this appeal was subject to
dismissal, appellant did not adequately respond. See Tex. R. App. P. 42.3(b)

(allowing involuntary dismissal of case).

      We dismiss the appeal for Want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.



                                  PER CURIAM



Panel consists of Justices Jennings, Higley, and Brown.